DETAILED ACTION
This office action is in response to the amendment filed on June 27, 2022. Claims 1, 3-11, 13, 15-18 and 21-24 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 7-14, filed June 27, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 3-11, 13, 15-18 and 21-24 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaning apparatus. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that the; at least one lock assembly comprises at least one push button provided on the base housing, the at least one push button unlocking the modular brush housing from the base housing by an actuation force on the at least one push button in a first direction; and wherein the modular brush housing is removable from the base housing by a brush housing lifting force on the modular brush housing in a second direction opposite from the first direction and applied simultaneously with the actuation force on the at least one push button (as in claim 1), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of DeJonge et al. (9427128) and Morgan et al. (2003/0051309).
DeJonge et al. disclose a surface cleaning apparatus for cleaning a surface, the surface cleaning apparatus comprising: a housing (10, Figures 1 and 2) having a base assembly (12, Figure 9) adapted for movement across a surface to be cleaned (Column 2, Lines 46-52), the base assembly, comprising: a base housing (60), a modular brush housing (24/26, Figure 2) selectively removably mounted tmo the base housing (Column 6, Lines 52-53) and at least partially defining a brush chamber (Column 4, Lines 61-63), and at least one lock assembly (154) adapted for selectively locking and unlocking the modular brush housing to the base housing (Column 6, Lines 52-59) and at least one brushroll (84) provided on the base assembly at least partially within the brush chamber when the modular brush housing is mounted to the base housing (Figures 1, 2 9 and 10). 
DeJonge et al. lack providing the, at least one lock assembly that comprises at least one push button provided on the base housing, the at least one push button unlocking the modular brush housing from the base housing by an actuation force on the at least one push button in a first direction; and wherein the modular brush housing is removable from the base housing by a brush housing lifting force on the modular brush housing in a second direction opposite from the first direction and applied simultaneously with the actuation force on the at least one push button. 
Morgan et al. teach that it is old and well known in the art at the time the invention was made to provide a surface cleaning device (Figure 1) with at least one lock assembly (formed from 296, 295, 298, 299, 297, 266 and/or 267, Figures 2a, 2b, 20a-20c and 21) comprising at least one push button (296) provided on a base housing (52), the at least one push button adapted for allowing a modular brush housing (216) to be removed simultaneously with actuation of the at least one push button (Paragraphs 82, 108, 111 and 112).
Morgan et al. lack providing the, at least one push button unlocking the modular brush housing from the base housing by an actuation force on the at least one push button in a first direction; and wherein the modular brush housing is removable from the base housing by a brush housing lifting force on the modular brush housing in a second direction opposite from the first direction and applied simultaneously with the actuation force on the at least one push button.
The examiner notes that it would not have been obvious to one having ordinary skill in the art to modify DeJonge et al. with at least one lock assembly that comprises at least one push button provided on the base housing, the at least one push button unlocking the modular brush housing from the base housing by an actuation force on the at least one push button in a first direction; and wherein the modular brush housing is removable from the base housing by a brush housing lifting force on the modular brush housing in a second direction opposite from the first direction and applied simultaneously with the actuation force on the at least one push button, because even if such a teaching was found, the resulting lock assembly would be on the brush housing, not on the base housing as claimed and thus would destroy the intended operation of the device. 
The examiner also notes that it would not have been obvious to one having ordinary skill in the art to modify Morgan et al. because the two forces needed to remove brush housing would not be simultaneously applied in opposite directions as claimed and thus would destroy the intended operation of providing a cleaning device that can be used for two modes of cleaning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723